Exhibit 99.1 FOR IMMEDIATE RELEASE CABLEVISION SYSTEMS CORPORATION REPORTS FIRST QUARTER 2013 RESULTS Bethpage, N.Y., May 9, 2013 - Cablevision Systems Corporation (NYSE:CVC) today reported financial results for the first quarter ended March 31, 2013.Please note that in connection with the anticipated sale of Bresnan Broadband Holdings, LLC (Bresnan Cable) to Charter CommunicationsOperating, LLC, operating results of Bresnan Cable are reflected in the Company's consolidated financial statements as discontinued operations for all periods presented. First quarter consolidated net revenues decreased 0.8% to $1.524 billion, consolidated adjusted operating cash flow (“AOCF”)1 decreased 26.9% to $343.4 million and consolidated operating income decreased 63.1% to $91.3 million, all compared with the prior year period. Operating highlights for the first quarter 2013 include: · Customer relationship additions of approximately 5,200. · High-Speed Data and Voice customer additions of approximately 22,800, each. · Average Monthly Revenue per Basic Video Customer (“RPS”) of $156.34, an increase of $2.06 or 1.3% compared to the prior year period. Cablevision President and CEO James L. Dolan said, “Cablevision started the year off delivering sequential growth in our customer relationship, high-speed data and voice subscriber metrics, all while continuing to recover from the impact of Superstorm Sandy.In the second quarter, we anticipate the positive impact of our recent pricing moves as well as an improved advertising outlook to lead to sequential improvement in our AOCF.As we move through 2013, our ongoing efforts to enhance our customers’ experience with our products and services will continue, and we will remain focused on balancing these operational initiatives with our financial performance.” 1. See definition of AOCF and Consolidated Free Cash Flow from Continuing Operations included in the discussion of non-GAAP financial measures on page 3 of this earnings release. Page 1 of 10 Telecommunications Services – Cable Television and Lightpath Telecommunications Services includes Cable Television – Cablevision’s video, high-speed data, and voice residential and commercial services offered over its cable infrastructure and its “Lightpath” branded commercial data and voice services.Please note, Bresnan Cable’s operating results are reflected in the Company's consolidated financial statements as discontinued operations for all periods presented and are not included in the following discussion. Telecommunications Services net revenues for the first quarter 2013 decreased 0.4% to $1.433 billion, AOCF decreased 21.3% to $413.6 million and operating income decreased 40.5% to $191.5 million, all compared with the prior year period. Cable Television Cable Television first quarter 2013 net revenues decreased 0.7% to $1.356 billion principally due to lower video revenues and a decrease in advertising revenues largely offset by the impact of a high-speed data price increase and continued growth of data and voice customers, compared to the prior year period.AOCF decreased 23.1% to $378.8 million and operating income decreased 42.4% to $179.5 million, all compared with the prior year period.First quarter 2013 AOCF results reflect the revenue decline as well as higher operating expenses, primarily programming and employee costs. The following table illustrates the change in the Cable Television customer base in the New York Metro area during the first quarter of 2013: Customer Data (rounded to nearest thousand) Total December 31, 2012 Net Gain/(Loss) Total March 31, 2013 Total Customers(a) 5 Video (5 ) High-Speed Data 23 Voice Customers 23 Serviceable Passings 12 (a) Total customers are defined as the number of households/businesses that receive at least one of the Company's services. Lightpath For first quarter 2013, Lightpath net revenues increased 3.7% to $82.5 million, AOCF increased 6.5% to $34.8 million and operating income increased 13.4% to $12.0 million, each as compared to the prior year period.First quarter results reflect a 12.8% increase in revenue from Ethernet services compared to the prior year period. Other Other primarily consists of Newsday, Clearview Cinemas, News 12 Networks, MSG Varsity, Cablevision Media Sales Corporation and certain other businesses and unallocated corporate costs. First quarter 2013 net revenues decreased 5.4% to $95.5 million, AOCF deficit increased by 26.8% to a deficit of $70.3 million and operating loss increased 34.2% to a loss of $100.2 million all compared with the prior year period.First quarter results reflect a decline of advertising revenues at Newsday and higher corporate costs. Page 2 of 10 Other Matters RETURN OF CAPITAL On May 7, 2013, the Board of Directors of Cablevision declared a quarterly dividend of $0.15 per share on each outstanding share of both its Cablevision NY Group Class A Stock and its Cablevision NY Group Class B Stock.This quarterly dividend is payable on June 14, 2013 to shareholders of record at the close of business on May 24, 2013. There were no repurchases of stock during the first quarter of 2013.As of March 31, 2013, the Company had approximately $455 million available under its stock repurchase authorizations. Non-GAAP Financial Measures We define adjusted operating cash flow (“AOCF”), which is a non-GAAP financial measure, as operating income (loss) before depreciation and amortization (including impairments), excluding share-based compensation expense or benefit and restructuring charges or credits.Because it is based upon operating income (loss), AOCF also excludes interest expense (including cash interest expense) and other non-operating income and expense items.We believe that the exclusion of share-based compensation expense or benefit allows investors to better track the performance of the various operating units of our business without regard to the distortive effects of fluctuating stock prices in the case of stock appreciation rights and, in the case of restricted shares, restricted stock units and stock options, the expense associated with an award that is not expected to be made in cash. We present AOCF as a measure of our ability to service our debt and make continuing investments, including in our capital infrastructure.We believe AOCF is an appropriate measure for evaluating the operating performance of our business segments and the company on a consolidated basis.AOCF and similar measures with similar titles are common performance measures used by investors, analysts and peers to compare performance in our industry.Internally, we use net revenues and AOCF measures as the most important indicators of our business performance, and evaluate management’s effectiveness with specific reference to these indicators.AOCF should be viewed as a supplement to and not a substitute for operating income (loss), net income (loss), cash flows from operating activities, and other measures of performance and/or liquidity presented in accordance with U.S. generally accepted accounting principles ("GAAP").Since AOCF is not a measure of performance calculated in accordance with GAAP, this measure may not be comparable to similar measures with similar titles used by other companies.For a reconciliation of AOCF to operating income (loss), please see page 5 of this release. We define Consolidated Free Cash Flow from Continuing Operations (“Free Cash Flow”), which is a non-GAAP financial measure, as net cash from operating activities (continuing operations) less capital expenditures (continuing operations), both of which are reported in our Consolidated Statement of Cash Flows.Net cash from operating activities excludes net cash from operating activities of our discontinued operations.We believe the most comparable GAAP financial measure of our liquidity is net cash from operating activities.We believe that Free Cash Flow is useful as an indicator of our overall liquidity, as the amount of Free Cash Flow generated in any period is representative of cash that is available for debt repayment and other discretionary and non-discretionary cash uses.It is also one of several indicators of our ability to make investments and/or return capital to our shareholders.We also believe that Free Cash Flow is one of several benchmarks used by analysts and investors who follow our industry for comparison of our liquidity with other companies in our industry, although our measure of Free Cash Flow may not be directly comparableto similar measures reported by other companies. Page 3 of 10 COMPANY DESCRIPTION Cablevision Systems Corporation is one of the nation's leading media and telecommunications companies. In addition to delivering its Optimum-branded cable, Internet, and voice offerings throughout the New York area, the Company owns and operates cable systems serving homes in four Western states.Cablevision’s local media properties include News 12 Networks, MSG Varsity and Newsday Media Group.Cablevision also owns and operates Clearview Cinemas.Additional information about Cablevision is available on the Web atwww.cablevision.com. This earnings release may contain statements that constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Investors are cautioned that any such forward-looking statements are not guarantees of future performance or results and involve risks and uncertainties, and that actual results or developments may differ materially from those in the forward-looking statements as a result of various factors, including financial community and rating agency perceptions of the company and its business, operations, financial condition and the industries in which it operates and the factors described in the company’s filings with the Securities and Exchange Commission, including the sections entitled "Risk Factors" and "Management’s Discussion and Analysis of Financial Condition and Results of Operations" contained therein.The company disclaims any obligation to update any forward-looking statements contained herein. Contacts: Charles Schueler Bret Richter Executive Vice President Senior Vice President Media and Community Relations Financial Strategy & Development (516) 803-1013 (516) 803-2270 Cablevision’s Website:www.cablevision.com The conference call will be webcast live today at 10:00 a.m. ET Conference call dial-in number is (888) 694-4641/ Conference ID Number 36477390/ Conference call replay number (855) 859-2056/ Conference ID Number 36477390 until May 16, 2013 Page 4 of 10 CABLEVISION SYSTEMS CORPORATION CONDENSED CONSOLIDATED OPERATIONS DATA AND RECONCILIATION (Dollars in thousands, except per share data) (Unaudited) Three Months Ended March 31, 2013(a) 2012(a) Revenues, net $ $ Adjusted operating cash flow Share-based compensation expense ) ) Restructuring credit Operating income before depreciation and amortization Depreciation and amortization (including impairments) Operating income Other income (expense): Interest expense, net ) ) Gain on investments, net Loss on equity derivative contracts, net ) ) Loss on interest rate swap contracts, net - ) Miscellaneous, net Income (Loss) from continuing operations before income taxes ) Income tax benefit (expense) ) Income (loss) from continuing operations ) Income (loss) from discontinued operations, net of income taxes ) Net income (loss) ) Net loss attributable to noncontrolling interests Net income (loss) attributable to Cablevision Systems Corporation stockholders $ ) $ Basic net income (loss) per share attributable to Cablevision Systems Corporation stockholders: Income (loss) from continuing operations $ ) $ Income (loss) from discontinued operations $
